Citation Nr: 1506564	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-02 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The appellant had military service from July 1996 to April 2001.  He was discharged due to bad conduct as a result of a special court-martial. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 administrative decision by the VA Regional Office (RO) in Oakland, California.

In August 2010, the appellant submitted a completed VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of the California Department of Veterans Affairs.  In October 2012, VA received a statement from South Dakota Department of Veterans Affairs, that the appellant's address had changed and that such notification was submitted as a courtesy to the Veteran.  Additionally, in December 2013, VA received a Freedom of Information Act request on the appellant's behalf from Military Justice Attorneys.  However, there is no evidence that the appellant appointed another representative, nor evidence that the appellant revoked his August 2010 VA Form 21-22.  Thus, the Board finds that the most recent valid appointment of representative was in favor of California Department of Veterans Affairs.  Accordingly, the California Department of Veterans Affairs is the appellant's representative of record as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his VA Form 9, substantive appeal, received in January 2013, the appellant requested a video conference hearing before a Veterans Law Judge.  In a letter, dated June 19, 2013, the appellant was notified that his hearing had been scheduled for September 17, 2013.  However, the June 19, 2013 letter did not contain the appellant's correct mailing address.  Specifically, the zip code was incorrect and the street name was misspelled.  The appellant did not appear for his scheduled Board hearing and the inaccuracies on his letter may have been the reason for this failure to report.  

Thus, the Board finds that the appellant should again be afforded an opportunity to provide testimony at a video conference hearing before a Veterans Law Judge, with notice of such scheduled hearing issued to his most recent address of record, prior to appellate consideration of his appeal.  A remand is required in order to afford the appellant his clearly requested video conference hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video conference hearing before a Veterans Law Judge in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the appellant's current address.  This notice letter must be documented in the claims file.

Thereafter, the case should be returned to the Board, as appropriate, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


